SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of December
21, 2012, by and among First Bancorp, a North Carolina corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

RECITALS

A.     The Company and each Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B.     Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell to each Purchaser concurrently, upon the terms and
conditions stated in this Agreement, (i) that aggregate number of shares of
common stock, no par value per share, of the Company (the “Common Stock”), and
(ii) that aggregate number of shares of the Company’s Series C Convertible
Perpetual Preferred Stock, no par value per share (the “Preferred Stock”), set
forth below such Purchaser’s name on the signature page of this Agreement (which
aggregate amount for all Purchasers together shall be 2,656,294 shares of Common
Stock and 728,706 shares of Preferred Stock, and such shares of Common Stock and
Preferred Stock shall be collectively referred to herein as the “Shares”). When
purchased, the Preferred Stock will have the terms set forth in the articles of
amendment for the Preferred Stock to be issued to the Purchasers in the form
attached as Exhibit A hereto (the “Articles of Amendment”) which is made a part
of the Company’s Articles of Incorporation, as amended (the “Articles of
Incorporation”), by the filing of the Articles of Amendment with the North
Carolina Secretary of the State (the “Secretary of State”). The Preferred Stock
will be convertible into shares of the Company’s Common Stock subject to and in
accordance with the terms and conditions of the Articles of Amendment. The
shares of Common Stock into which the Preferred Stock are convertible are
referred to herein as the “Underlying Shares” and the Underlying Shares and the
Shares are referred to herein, collectively, as the “Securities.”

C.     Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Securities under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

 



ARTICLE I
DEFINITIONS

1.1     Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person.

“Agreement” shall have the meaning ascribed to such term in the Preamble.

“Articles of Amendment” has the meaning set forth in the Recitals.

“Articles of Incorporation” has the meaning set forth in the Recitals.

“Bank” means First Bank, a North Carolina banking corporation and wholly-owned
Subsidiary of the Company.

“BHC Act” has the meaning set forth in Section 3.1(b).

“Board” has the meaning set forth in Section 2.2(a)(v).

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
the City of New York are open for the general transaction of business.

“Castle Creek” means Castle Creek Capital Partners IV, L.P. Castle Creek is also
a Purchaser as such term is used in this Agreement.

“CIBC Act” means the Change in Bank Control Act of 1978, as amended.

“Closing” means the closing of the purchase and sale of the Shares on the date
hereof pursuant to this Agreement.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

“Commission” has the meaning set forth in the Recitals.

1

 



“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

“Company Counsel” means Robinson, Bradshaw & Hinson, P.A.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company Reports” has the meaning set forth in Section 3.1(kk).

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise for
purposes of the BHC Act or the CIBC Act.

“DTC” means The Depository Trust Company.

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

“Environmental Laws” has the meaning set forth in Section 3.1(l).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder.

“ERISA Affiliate”, as applied to the Company, means any Person under common
control with the Company, who together with the Company, is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Indemnified Person” has the meaning set forth in Section 4.8(a).

“Intellectual Property” has the meaning set forth in Section 3.1(r).

2

 



“Lien” means any lien, mortgage, deed of trust, pledge, conditional sale
agreement, restriction on transfer, charge, claim, encumbrance, security
interest, right of first refusal, preemptive right or other restriction of any
kind.

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

“Loss Share Agreements” means each of the single family shared-loss agreements
and commercial shared-loss agreements entered into by and between the Bank, on
the one hand, and the FDIC, acting both in its receiver and corporate
capacities, on the other hand, dated June 19, 2009 and January 21, 2011,
respectively, and any such similar agreement entered into with the FDIC pursuant
to the purchase of assets and assumption of liabilities of a failed insured
depository institution.

“Material Adverse Effect” means any event, circumstance, change or occurrence
that has had or would reasonably be expected to have, individually or in the
aggregate, (i) a material and adverse effect on the legality, validity or
enforceability of this Agreement, the Registration Rights Agreement or the
Articles of Amendment, (ii) a material and adverse effect on the operations,
results of operations, assets, liabilities, properties, business, condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (iii) any adverse impairment to the Company’s ability to perform in any
material respect on a timely basis its obligations under this Agreement, the
Registration Rights Agreement or the Articles of Amendment; provided, that in
determining whether a Material Adverse Effect has occurred, there shall be
excluded any effect to the extent resulting from the following: (A) changes,
after the date hereof, in U.S. GAAP or regulatory accounting principles
generally applicable to banks, savings associations or their holding companies,
(B) changes, after the date hereof, in applicable laws, rules and regulations or
interpretations thereof by any court, administrative agency or other
governmental authority, whether federal, state, local or foreign, or any
applicable industry self-regulatory organization, (C) actions or omissions of
the Company expressly required by the terms of this Agreement or taken with the
prior written consent of an affected Purchaser, (D) changes, after the date
hereof, in general economic, monetary or financial conditions, (E) changes in
the market price or trading volumes of the Common Stock (but not the underlying
causes of such changes), (F) changes in global or national political conditions,
including the outbreak or escalation of war or acts of terrorism and (G) the
public disclosure of this Agreement or the transactions contemplated hereby;
except, with respect to clauses (A), (B), (D) and (F), to the extent that the
effects of such changes have a disproportionate effect on the Company and the
Subsidiaries, taken as a whole, relative to other similarly situated banks,
savings associations or their holding companies generally.

“Material Contract” means any contract of the Company that is, or was required
to be, filed as an exhibit to the SEC Reports pursuant to Item 601 of Regulation
S-K.

“Material Permits” has the meaning set forth in Section 3.1(p).

“Money Laundering Laws” has the meaning set forth in Section 3.1(jj).

“New York Courts” means the state and federal courts sitting in the State of New
York.

“NCCOB” means the North Carolina Commissioner of Banks.

3

 



“OFAC” has the meaning set forth in Section 3.1(ii).

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and which (i) is maintained for employees of the Company or any of its
ERISA Affiliates or (ii) has at any time during the last six (6) years been
maintained for the employees of the Company or any current or former ERISA
Affiliate.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization or governmental authority.

“Preferred Stock” has the meaning set forth in the Recitals.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Global Select Market.

“Proceeding” means a civil, criminal or administrative action, claim, suit or
other proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or threatened.

“Purchase Price” means $10.00 per Share of Common Stock and $10.00 per Share of
Preferred Stock.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Qualifying Ownership Interest” for purposes of Section 4.13 shall mean 4.9% of
the Company’s then outstanding Common Stock (provided that, in making such
calculation, all shares of Common Stock into or for which shares of any
securities owned by a Purchaser are directly or indirectly convertible or
exercisable, which, for the avoidance of doubt, shall include those shares of
Common Stock issuable upon the conversion of shares of the Preferred Stock to be
issued hereunder shall be included in both the numerator and denominator.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agreement” has the meaning set forth in Section 3.1(nn).

“Required Approvals” has the meaning set forth in Section 3.1(e).

4

 



“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(v).

“Securities” has the meaning set forth in the Recitals.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” has the meaning set forth in the Recitals.

“Significant Subsidiary” has the meaning set forth in Section 3.1(b).

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Shares purchased hereunder at the Closing as indicated on
such Purchaser’s signature page to this Agreement next to the heading,
“Aggregate Purchase Price (Subscription Amount)”.

“Subsidiary” means those corporations, banks, savings banks, associations and
other entities of which such person owns or controls 25% or more of the
outstanding equity securities either directly or indirectly through an unbroken
chain of entities as to each of which 25% or more of the outstanding equity
securities is owned directly or indirectly by its parent or otherwise controlled
by such parent and any entity that would be a “subsidiary” for purposes of the
BHC Act; provided, however, that there shall not be included any such entity to
the extent that the equity securities of such entity were acquired in
satisfaction of a debt previously contracted in good faith or are owned or
controlled in a bona fide fiduciary capacity.

“Tax” or “Taxes” means (i) any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest or penalty, imposed by
any governmental authority and (ii) any liability in respect of any items
described in clause (i) above payable by reason of contract, assumption,
transferee or successor liability, operation of law, Treasury Regulations
Section 1.1502-6(a) (or any predecessor or successor thereof or analogous or
similar provisions of law) or otherwise.

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to any Tax (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return or declaration of estimated Tax.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by OTC Markets Group Inc. (or any similar organization or agency succeeding to
its functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

5

 



“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Articles of Amendment,
the VCOC Letter Agreement and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

“Transfer Agent” means Registrar and Transfer Company, or any successor transfer
agent for the Company.

“Underlying Shares” has the meaning set forth in the Recitals.

ARTICLE II
PURCHASE AND SALE

2.1     Closing.

(a)     Purchase of Shares. Subject to the terms and conditions set forth in
this Agreement, at the Closing the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company, the number of Shares set forth below such Purchaser’s name on the
signature page of this Agreement at a per Share price equal to the Purchase
Price.

(b)     Closing. The Closing of the purchase and sale of the Shares shall take
place at the offices of Company Counsel on the Closing Date or at such other
locations or remotely by facsimile transmission or other electronic means as the
parties may mutually agree.

(c)     Form of Payment. Unless otherwise agreed to by the Company and a
Purchaser (as to itself only), on the Closing Date, (1) the Company shall
deliver to each Purchaser one or more stock certificates, evidencing the type
and number of Shares set forth on such Purchaser’s signature page to this
Agreement and (2) upon receipt thereof, each Purchaser shall wire its
Subscription Amount with respect to its Shares being purchased at the Closing in
United States dollars and in immediately available funds, in accordance with the
Company’s written wire transfer instructions. For purposes of clarity, a
Purchaser shall not be required to wire its Subscription Amount until it (or its
designated custodian per its delivery instructions) confirms receipt of its
Shares.

6

 



2.2     Closing Deliveries.

(a)     On or prior to the Closing, the Company shall issue, deliver or cause to
be delivered to each Purchaser (unless otherwise indicated) the following (the
“Company Deliverables”):

(i)     this Agreement, duly executed by the Company;

(ii)     one or more stock certificates, free and clear of all restrictive and
other legends (except as expressly provided in Section 4.1(b)), evidencing the
Shares subscribed for by each Purchaser hereunder which are deliverable at the
Closing, registered in the name of such Purchaser or as otherwise set forth on
such Purchaser’s Stock Certificate Questionnaire included as Exhibit C-2 hereto
(the “Stock Certificates”);

(iii)     a legal opinion of Company Counsel, dated as of the Closing Date and
substantially in the form attached hereto as Exhibit D, executed by such counsel
and addressed to the Purchasers;

(iv)     the Registration Rights Agreement, duly executed by the Company;

(v)     a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit E (the “Secretary’s Certificate”), dated as of the Closing
Date, (a) certifying the resolutions adopted by the Board of Directors of the
Company (the “Board”) or a duly authorized committee thereof approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, (b) certifying the current versions of the
Articles of Incorporation and bylaws, as amended, of the Company and
(c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company;

(vi)     a certificate of the Chief Executive Officer, President or Chief
Financial Officer of the Company, in the form attached hereto as Exhibit F,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in Sections 5.1(a) and 5.1(b) ; and

(vii)     a Certificate of Good Standing for the Company from the North Carolina
Secretary of State as of a recent date.

(viii)     a letter agreement to Castle Creek in form and substance satisfactory
to Castle Creek regarding the status of Castle Creek’s investment in the Shares
as a “venture capital investment” for purposes of the U.S. Department of Labor
Regulation published at 29 C.F.R. Section 2510.3–101(d)(3)(i) (the “VCOC Letter
Agreement”).

(b)     On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

7

 



(i)     this Agreement, duly executed by such Purchaser;

(ii)     its Subscription Amount with respect to such Shares being purchased at
the Closing, in U.S. dollars and in immediately available funds, by wire
transfer in accordance with the Company’s written instructions;

(iii)     the Registration Rights Agreement, duly executed by such Purchaser;

(iv)     a fully completed and duly executed Accredited Investor Questionnaire
reasonably satisfactory to the Company, and Stock Certificate Questionnaire in
the forms attached hereto as Exhibits C-1 and C-2 , respectively; and

(v)     with respect to Castle Creek, the VCOC Letter Agreement.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

3.1     Representations and Warranties of the Company. The Company hereby
represents and warrants as of the Closing Date (except for the representations
and warranties that speak as of a specific date, which shall be made as of such
date) to each of the Purchasers that:

(a)     Subsidiaries. The Company has no direct or indirect Subsidiaries other
than those listed in Schedule 3.1(a) hereto. The Company owns, directly or
indirectly, all of the capital stock (except for any preferred securities issued
by Subsidiaries that are trusts) or comparable equity interests of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non-assessable (to the extent
such concept is applicable to an equity interest of a Subsidiary) and free of
preemptive and similar rights to subscribe for or purchase securities.

(b)     Organization and Qualification. The Company and each of its “Significant
Subsidiaries” (as defined in Rule 1-02 of Regulation S-X) (“Significant
Subsidiaries”) is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own or lease and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any Significant
Subsidiary is in violation of any of the provisions of its respective articles
or certificate of incorporation, bylaws or other organizational or charter
documents. The Company and each of its Subsidiaries is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, has not had or would not
in the reasonable judgment of the Company be expected to have a Material Adverse
Effect. The Company is duly registered as a bank holding company under the Bank
Holding Company Act of 1956, as amended (the “BHC Act”). The Bank is the sole
depository institution Subsidiary of the Company and is duly organized and
validly existing as a bank chartered under the laws of the state of North
Carolina. The Bank’s deposit accounts are fully insured up to applicable limits
by the FDIC, and all premiums and assessments required to be paid in connection
therewith have been paid when due (after giving effect to any applicable
extensions). No proceedings for the revocation or termination of such deposit
insurance are pending or, to the Company’s Knowledge, threatened. The Company
and each of its Significant Subsidiaries have conducted their respective
businesses in compliance with all applicable federal, state and foreign laws,
orders, judgments, decrees, rules, regulations and applicable stock exchange
requirements, including all laws and regulations restricting activities of bank
holding companies and insured depository institutions, except for any
noncompliance that, individually or in the aggregate, has not had and would not
be reasonably expected to have a Material Adverse Effect.

8

 



(c)     Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder, including,
without limitation, to issue the Shares in accordance with the terms hereof. The
Company’s execution and delivery of each of the Transaction Documents to which
it is a party and the consummation by it of the transactions contemplated hereby
and thereby (including, but not limited to, the sale and delivery of the Shares)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
or its shareholders in connection therewith. Each of the Transaction Documents
to which it is a party has been (or upon delivery will have been) duly executed
by the Company and is, or when delivered in accordance with the terms hereof,
will (assuming due authorization, execution and delivery thereof by the other
parties thereto) constitute the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except (i)
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law. There are no shareholder
agreements, voting agreements, or similar arrangements with respect to the
Company’s capital stock to which the Company is a party or, to the Company’s
Knowledge, between or among any of the Company’s shareholders.

(d)     No Conflicts. The execution, delivery and performance by the Company of
the Transaction Documents to which it is a party and the consummation by the
Company of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Shares) do not and will not (i) conflict with or
violate any provisions of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or otherwise result in a violation of the
organizational documents of the Company or any Subsidiary, (ii) conflict with,
or constitute a default (or an event that with notice or lapse of time or both
would result in a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Significant Subsidiary or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any Material Contract, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any federal, state, local or foreign statute, ordinance, law, rule,
regulation, order, judgment, injunction, decree, agency requirement, legal
requirement or other restriction of any court or governmental authority to which
the Company is subject (including federal and state securities laws and the
rules and regulations thereunder, assuming the correctness of the
representations and warranties made by the Purchasers herein, of any
self-regulatory organization to which the Company or its securities are subject,
including the Principal Trading Market), or by which any property or asset of
the Company is bound or affected, except in the case of clauses (ii) and
(iii) such as would not have or reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

9

 



(e)     Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority, self-regulatory
organization (including the Principal Trading Market) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the Shares
and the Underlying Shares), other than (i) the filing of the Articles of
Amendment with the Secretary of State; (ii) the filing with the Commission of
one or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, (iii) filings required by applicable state
securities laws, (iv) the filing of a Notice of Exempt Offering of Securities on
Form D with the Commission under Regulation D of the Securities Act, (v) the
filing of any requisite notices and/or application(s) to the Principal Trading
Market for the issuance and sale of the Securities and the listing of the
Securities for trading or quotation, as the case may be, thereon in the time and
manner required hereby and thereby; (vi) the filings required in accordance with
Section 4.6 of this Agreement; and (viii) those that have been made or obtained
prior to the date of this Agreement (collectively, the “Required Approvals”).

(f)     Issuance of the Shares. The issuance of the Shares has been duly
authorized and the Shares, when issued and paid for in accordance with the terms
of the Transaction Documents, will be duly and validly issued, fully paid and
non-assessable and free and clear of all Liens, other than restrictions on
transfer imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights. The issuance of the Underlying Shares has been
duly authorized and the Underlying Shares, if and when issued in accordance with
the terms of the Articles of Amendment, will be duly and validly issued, fully
paid and non-assessable and free and clear of all Liens, other than restrictions
on transfer imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights. Assuming the accuracy of the representations and
warranties of the Purchasers in this Agreement, the Shares will be issued in
compliance with all applicable federal and state securities laws.

(g)     Capitalization. (1) The authorized capital stock of the Company consists
of (i) 40,000,000 shares of common stock, of which 17,015,481 shares are issued
and outstanding as of the date hereof, and (ii) 5,000,000 shares of preferred
stock, of which 65,000 shares were designated as Fixed Rate Cumulative Perpetual
Preferred Stock, Series A (“Series A Preferred Stock”), of which no shares are
issued and outstanding as of the date hereof, 63,500 shares were designated as
Senior Non-Cumulative Perpetual Preferred Stock, Series B (“Series B Preferred
Stock”), of which 63,500 shares are issued and outstanding as of the date
hereof, and, upon effectiveness of the Articles of Amendment, 728,706 of which
will be designated as Preferred Stock. The number of shares and type of all
authorized, issued and outstanding capital stock, options and other securities
of the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) has been set forth in
the SEC Reports and has changed since the date of such SEC Reports only due to
stock grants or

10

 

other equity awards or stock option and warrant exercises that do not,
individually or in the aggregate, have a material effect on the issued and
outstanding capital stock, options and other securities. All of the outstanding
shares of capital stock of the Company are duly authorized, validly issued,
fully paid and non-assessable, have been issued in compliance in all material
respects with all applicable federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase any capital stock of the Company. Except as
specified in the SEC Reports: (i) no shares of the Company’s outstanding capital
stock are subject to preemptive rights or any other similar rights; (ii) there
are no outstanding options or other equity-based rights, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, or exercisable or exchangeable for, or
evidencing the right to subscribe for, purchase or receive any shares of capital
stock of the Company or any Subsidiary, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of capital stock of the Company or any
Subsidiary or options or other equity-based awards, warrants, scrip, rights to
subscribe to, calls, agreements, arrangements or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company or any
Subsidiary; (iii) there are no material outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, arrangements,
commitments, documents or instruments evidencing indebtedness of the Company or
any Subsidiary or by which the Company or any Subsidiary is bound; (iv) except
for the Registration Rights Agreement, there are no agreements, commitments,
understandings or arrangements under which the Company or any Subsidiary is
obligated to register the sale of any of its securities under the Securities
Act; (v) there are no outstanding securities or instruments, agreements,
commitments, understandings or arrangements of the Company or any Subsidiary
that contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to sell, transfer, dispose of, repurchase or
redeem a security of the Company or any Subsidiary; (vi) neither the Company nor
any Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (vii) neither the Company nor
any Significant Subsidiary has liabilities or obligations required to be
disclosed in the SEC Reports but not so disclosed in the SEC Reports, which,
individually or in the aggregate, will have or would reasonably be expected to
have a Material Adverse Effect. There are no securities or instruments of the
Company containing anti-dilution or similar provisions that will be triggered by
the issuance of the Securities. Each option to purchase shares of Common Stock
was granted with an exercise price per share equal to or greater than the per
share fair market value (as such term is used in Code Section 409A and the
Department of Treasury regulations and other interpretive guidance issued
thereunder) of the Common Stock underlying such option on the grant date thereof
and was otherwise issued in compliance with the requirements of the Code and
applicable laws. Each option to purchase shares of Common Stock that was issued
as an “incentive stock option” pursuant to Section 422 of the Code complied at
the time of its grant and continues to comply with all of the requirements of
the Code and the regulations thereunder pertaining to “incentive stock options.”

(2)     Immediately following the Closing, (i) 19,671,775 shares of Common
Stock, (ii) no shares of Series A Preferred Stock, (iii) 63,500 shares of Series
B Preferred Stock and (iv) 728,706 shares of Preferred Stock will be
outstanding.

11

 



(h)     SEC Reports. The Company has filed all reports, registrations,
certifications, schedules, forms, statements and other documents required to be
filed or furnished by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the eighteen (18) months preceding the date hereof
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”), on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective filing dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of the date of this
Agreement, there are no outstanding or unresolved comments in comments letters
received from the Commission. To the Company’s Knowledge, as of the date hereof,
none of the SEC Reports is the subject of ongoing Commission review. No
Subsidiary is required to file any form, report, registration, statement or
other document with the Commission.

(i)     Financial Statements. The financial statements of the Company and its
Subsidiaries included in the SEC Reports (including the related notes thereto)
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
GAAP applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the balance sheet and
statement of stockholders’ equity of the Company and its consolidated
Subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments, which would not be
material, either individually or in the aggregate.

(j)     Tax Matters. The Company and each of its Subsidiaries has (i) timely
filed all material foreign, U.S. federal, state and local Tax Returns that are
or were required to be filed, and all such Tax Returns are true, correct and
complete in all material respects (ii) paid all material Taxes required to be
paid by it and any other material assessment, fine or penalty levied against it,
whether or not shown or determined to be due on such Tax Returns, other than any
such amounts (x) currently payable without penalty or interest, or (y) being
contested in good faith by appropriate proceedings; (iii) is not subject to any
outstanding audit, assessment, dispute or claim concerning any material Tax
liability of the Company or any of its Subsidiaries either within the Company’s
Knowledge or claimed, pending or raised by an authority in writing; (iv) is not
a party to, bound by or otherwise subject to any obligation under any Tax
sharing or Tax indemnity agreement or similar contract or arrangement; (v) has
not participated in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011- 4(b)(2); (vi) does not have any liability for Taxes
of any Person arising from the application of Treasury Regulation Section
1.1502-6 or any analogous provision of state, local or foreign law, or as a
transferee or successor, by contract, or otherwise; (vii) has timely withheld,
collected or deposited as the case may be all material Taxes (determined both
individually and in the aggregate) required to be withheld, collected or
deposited by it, and to the extent required, have been paid to the relevant
taxing authority in accordance with applicable law; and (viii) have complied
with all applicable information reporting requirements in all material respects.

12

 



(k)     Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequent
SEC Reports filed prior to the date hereof, (i) there have been no events,
circumstances, changes, occurrences or developments that have had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables, accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
materially its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreement, arrangement, commitment or
understanding to purchase or redeem any shares of its capital stock, (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except Common Stock issued pursuant to existing Company stock option
or equity based plans disclosed in the SEC Reports, and (vi) there has not been
any material change or amendment to, or any waiver of any material right by the
Company under, any Material Contract under which the Company or any of its
Subsidiaries is bound or subject. Except for the transactions contemplated by
this Agreement, no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one Trading
Day prior to the date that this representation is made.

(l)     Environmental Matters. Neither the Company nor any of its Subsidiaries
(i) is in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) is liable for any
off-site disposal or contamination pursuant to any Environmental Laws, (iii)
owns or operates any real property contaminated with any substance that is in
violation of any Environmental Laws or (iv) is subject to any claim relating to
any Environmental Laws; in each case, which violation, contamination, liability
or claim has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; and there is no pending or, to the
Company’s Knowledge, threatened investigation that might lead to such a claim.
To the Company’s Knowledge, except as would not result in a Material Adverse
Effect, there are no circumstances or conditions (including the presence of
asbestos, underground storage tanks, lead products, polychlorinated biphenyls,
prior manufacturing operations, dry-cleaning or automotive services) involving
the Company or any of its Subsidiaries, or any currently or formerly owned or
operated property of the Company or any of its Subsidiaries, that could
reasonably be expected to result in any claim, liability, investigation, cost or
restriction against the Company or any of its Subsidiaries, or result in any
restriction on the ownership, use, or transfer of any property pursuant to any
Environmental Law, or adversely affect the value of any currently owned property
of the Company or any of its Subsidiaries.

13

 



(m)     Litigation. There is no Action which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents (or
the transactions contemplated thereby), the issuance of the Shares or the
conversion of the Shares into the applicable Underlying Shares or (ii) except as
disclosed in the SEC Reports, has had or is reasonably likely to have a Material
Adverse Effect, individually or in the aggregate, if there were an unfavorable
decision. Neither the Company nor any Subsidiary, nor any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Company’s Knowledge there is not
pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act. There are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company or any executive officers or directors of
the Company in their capacities as such, which individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

(n)     Employment Matters. No labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company or
any Significant Subsidiary which would have or reasonably be expected to have a
Material Adverse Effect. None of the employees of the Company or any Subsidiary
is a member of a union that relates to such employee’s relationship with the
Company or any Subsidiary, and neither the Company nor any of its Subsidiaries
is a party to a collective bargaining agreement, and the Company and each
Subsidiary believes that its relationship with its employees is good. To the
Company’s Knowledge, there is no activity involving any of the employees of the
Company or any Subsidiary seeking to certify a collective bargaining unit or
similar organization. To the Company’s Knowledge, no executive officer is, or is
now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any liability with respect to any of the foregoing matters.
The Company and each of its Significant Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, immigration, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. As of the date of this Agreement, except
as otherwise disclosed to the Purchasers, no material employee has given notice
to the Company or any of its Subsidiaries of his or her intent to terminate his
or her employment or service relationship with the Company or any of its
Subsidiaries. The Company and its Subsidiaries are in material compliance with
all laws concerning the classification of employees and independent contractors
and have properly classified all such individuals for purposes of participation
in employee benefit plans.

14

 



(o)     Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of which the
Company has been made aware in writing of any court, arbitrator or governmental
body having jurisdiction over the Company, its Subsidiaries or their respective
properties or assets, or (iii) is in violation of, or in receipt of written
notice that it is in violation of, any statute, rule, regulation or policy of
any governmental authority, self-regulatory organization (including the
Principal Trading Market) applicable to the Company or any of its Subsidiaries,
or which would have the effect of revoking or limiting FDIC deposit insurance,
except in each case set forth in (i), (ii) and (iii) of this paragraph as would
not have or reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(p)     Regulatory Permits. The Company and each of its Subsidiaries possess or
have applied for all certificates, authorizations, consents, licenses,
franchises, variances, exemptions, orders, approvals and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as currently conducted and that are material
to the business of the Company or such of its Subsidiaries, except where the
failure to possess such certificates, authorizations or permits, individually or
in the aggregate, has not and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (“Material
Permits”), and (i) neither the Company nor any of its Subsidiaries has received
any notice in writing of proceedings relating to the revocation or material
adverse modification of any such Material Permits and (ii) the Company is
unaware of any facts or circumstances that would give rise to the suspension,
revocation or material adverse modification of any Material Permits.

(q)     Title to Assets. The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and facilities by the
Company and its Subsidiaries. No notice of a claim of default by any party to
any lease entered into by the Company or any of its Subsidiaries has been
delivered to either the Company or any of its Subsidiaries or is now pending,
and there does not exist any event or circumstance that with notice or passing
of time, or both, would constitute a default or excuse performance by any party
thereto. None of the owned or leased premises or properties of the Company or
any of its Subsidiaries is subject to any current or potential interests of
third parties or other restrictions or limitations that would impair or be
inconsistent in any material respect with the current use of such property by
the Company or any of its Subsidiaries, as the case may be.

15

 



(r)     Patents and Trademarks. The Company and its Subsidiaries own, possess,
license, or can acquire on reasonable terms, or have other rights to use all
foreign and domestic patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, inventions, trade
secrets, technology, Internet domain names, know-how and other intellectual
property (collectively, the “Intellectual Property”) necessary for the conduct
of their respective businesses as now conducted, except where the failure to
own, possess, license or have such rights would not have or reasonably be
expected to have a Material Adverse Effect. Except as set forth in the SEC
Reports and except where such violations or infringements would not have or
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (a) there are no rights of third parties to any such
Intellectual Property; (b) there is no infringement by third parties of any such
Intellectual Property; (c) there is no pending or, to the Company’s Knowledge,
threatened action, suit, proceeding or claim by others challenging the Company’s
and its Subsidiaries’ rights in or to any such Intellectual Property; (d) there
is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property; and (e) there is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or claim by others that the
Company and/or any Subsidiary infringes or otherwise violates any patent,
trademark, copyright, trade secret, or other proprietary rights of others.

(s)     Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which and where the Company and the Subsidiaries are
engaged. All premiums due and payable under all such policies and bonds have
been timely paid, and the Company and its Subsidiaries are in material
compliance with the terms of such policies and bonds. Neither the Company nor
any of its Subsidiaries has received any notice of cancellation of any such
insurance, nor, to the Company’s Knowledge, will it or any Subsidiary be unable
to renew their respective existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.

(t)     Transactions With Affiliates and Employees. Except as set forth in the
SEC Reports or as otherwise disclosed to the Purchasers, and other than the
grant of stock options or other equity awards that are not individually or in
the aggregate material in amount, none of the officers or directors of the
Company and, to the Company’s Knowledge, none of the employees or Affiliates of
the Company, is presently a party to any contract, arrangement or transaction
with the Company or to a presently contemplated contract, arrangement or
transaction (other than for services as employees, officers and directors) that
would be required to be disclosed pursuant to Item 404 of Regulation S-K
promulgated under the Securities Act.

(u)     Internal Control Over Financial Reporting. The Company maintains
internal control over financial reporting (as such term is defined in
Rule 13a-15(f) under the Exchange Act) designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP and such
internal control over financial reporting was effective as of the Company’s most
recently filed SEC Report on Form 10-Q. Since the date of the latest audited
financial statements included within the SEC Reports, the Company has not been
advised of any material deficiencies in the design or operation of internal
control over financial reporting or any fraud, whether or not material, that
involves management. Since the date of the latest audited financial statements
included within the SEC Reports, no material weakness in internal control over
financial reporting has been identified by the Company’s auditors; and since the
date of the most recent evaluation thereof, there have been no significant
changes in internal control over financial reporting that could reasonably be
expected to materially and adversely affect internal control over financial
reporting.

16

 



(v)     Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act), and such disclosure controls and procedures are effective.

(w)     Certain Fees. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company. The Company shall indemnify, pay, and hold each Purchaser
harmless against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
right, interest or claim.

(x)     Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2

of this Agreement and the accuracy of the information disclosed in the
Accredited Investor Questionnaires, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the
Purchasers under the Transaction Documents. The issuance and sale of the Shares
hereunder does not contravene the rules and regulations of the Principal Trading
Market.

(y)     Registration Rights. Other than each of the Purchasers, no Person has
any right to cause the Company or any Subsidiary to effect the registration
under the Securities Act of any securities of the Company or any Subsidiary.

(z)     [Intentionally omitted].

(aa)     Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to terminate the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. The Company has not, in the
12 months preceding the date hereof, received written notice from the Principal
Trading Market to the effect that the Company is not in compliance with the
listing or maintenance requirements of the Principal Trading Market. The Company
is, and has no reason to believe that it will not in the foreseeable future
continue to be, in compliance in all material respects with the listing and
maintenance requirements for continued trading of the Common Stock on the
Principal Trading Market.

17

 



(bb)     Investment Company. Neither the Company nor any of its Subsidiaries is
required to be registered as, and is not an Affiliate of, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and neither the Company nor any Subsidiary sponsors any person that is such an
investment company.

(cc)     Unlawful Payments. None of the Company or any of its Subsidiaries or
its directors or officers or, to the Company’s Knowledge, any employees, agents
or other Persons acting at the direction of or on behalf of the Company or any
of its Subsidiaries has, in the course of its actions for, or on behalf of, the
Company or any of its Significant Subsidiaries: (a) directly or indirectly, used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to foreign or domestic political activity; (b) made
any direct or indirect unlawful payments to any foreign or domestic governmental
officials or employees or to any foreign or domestic political parties or
campaigns from corporate funds; (c) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended; or (d) made any other unlawful bribe,
rebate, payoff, influence payment, kickback or other material unlawful payment
to any foreign or domestic government official or employee.

(dd)     Application of Takeover Protections; Rights Agreements. The Company has
not adopted any shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company. The Company and its Board have taken all necessary action, if any,
to render inapplicable Article 9 and Article 9A of the North Carolina Business
Corporation Act or any other control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or other
similar anti-takeover provision under the Company’s articles of incorporation or
other organizational documents or the laws of North Carolina or otherwise which
is or could become applicable to any Purchaser solely as a result of the
transactions contemplated by this Agreement or any other Transaction Document,
including, without limitation, the Company’s issuance of the Securities and any
Purchaser’s ownership of the Securities.

(ee)     Disclosure. The Company confirms that neither it nor, to the Company’s
Knowledge, any of its officers or directors nor any other Person acting on its
or their behalf has provided, any Purchaser or its respective agents or counsel
with any information that it believes constitutes or could reasonably be
expected to constitute material, non-public information except (i) insofar as
the existence, provisions and terms of the Transaction Documents and the
proposed transactions hereunder may constitute such information and (ii) for any
such additional information regarding the status of a proposed sale of
nonperforming loans and expectations regarding related write-downs and
foreclosed property write-downs, all of which information in clauses (i) and
(ii) will be disclosed by the Company in the Press Release as contemplated by
Section 4.6 hereof. The Company understands and confirms that each of the
Purchasers will rely on the representations in this Section 3.1(ee) in effecting
transactions in securities of the Company. No event or circumstance has occurred
or information exists with respect to the Company or any of its Subsidiaries or
its or their business, properties, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed, except for the announcement of this Agreement and related
transactions and/or as may otherwise be disclosed in the Press Release issued
pursuant to Section 4.6.



18

 

(ff)     Off Balance Sheet Arrangements. There is no agreement, commitment,
transaction, arrangement, or other relationship between the Company (or any
Subsidiary) and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Exchange Act filings or the
Company’s financial statements and is not so disclosed and would have or
reasonably be expected to have a Material Adverse Effect.

(gg)     Acknowledgment Regarding Purchase of Shares. The Company acknowledges
and agrees that each of the Purchasers is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.  The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any of the Purchasers
or any of their respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated thereby is merely
incidental to the Purchasers’ purchase of the Shares.

(hh)     Absence of Manipulation. The Company has not, and to the Company’s
Knowledge, no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the securities of the Company or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company.

(ii)     OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not knowingly use the
proceeds of the sale of the Shares or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other Person
or entity towards any sales or operations in any country sanctioned by OFAC or
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.

(jj)     Money Laundering Laws. The operations of each of the Company and any
Subsidiary are in compliance in all material respects with the money laundering
statutes of applicable jurisdictions (including, but not limited to, the Bank
Secrecy Act of 1970, as amended (the “Bank Secrecy Act”)), the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any applicable governmental
agency (collectively, the “Money Laundering Laws”) and to the Company’s
Knowledge, no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company and/or any
Subsidiary with respect to the Money Laundering Laws is pending or threatened.

19

 



(kk)     No Additional Agreements. The Company does not have any agreement,
arrangement or understanding with any Purchaser with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.

(ll)     Reports, Registrations and Statements. Since January 1, 2009, the
Company and each Subsidiary have timely filed all material reports,
registrations, documents, filings, submissions and statements (including, but
not limited to, such of the foregoing as may be required under the Loss Share
Agreements), together with any required amendments thereto, that it was required
to file with the Federal Reserve, the NCCOB and the FDIC and any other
applicable federal or state securities or banking authorities, except where the
failure to file any such report, registration or statement would not have or
reasonably be expected to have a Material Adverse Effect, and any other
applicable federal or state securities or banking authorities. All such reports
and statements filed with any such regulatory body or authority are collectively
referred to herein as the “Company Reports.” All such Company Reports were filed
on a timely basis or the Company or the applicable Subsidiary, as applicable,
received a valid extension of such time of filing and has filed any such Company
Reports prior to the expiration of any such extension. As of their respective
dates, the Company Reports complied in all material respects with all the rules
and regulations promulgated by the Federal Reserve, the NCCOB and the FDIC and
any other applicable foreign, federal or state securities or banking
authorities, as the case may be.

(mm)     Regulatory Capitalization. As of September 30, 2012, the Bank meets or
exceeds the standards necessary to be considered “well capitalized” under the
FDIC’s prompt corrective action regulations.

(nn)     Agreements with Regulatory Agencies; Compliance with Certain Banking
Regulations. Neither the Company nor any Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written or other supervisory agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any capital directive by, or since
December 31, 2009, has adopted any board resolutions at the request of, any
governmental entity that currently restricts in any material respect the conduct
of its business or that in any material manner relates to its capital adequacy,
its liquidity and funding policies and practices, its ability to pay dividends,
its credit, risk management or compliance policies, its internal controls, its
management or its operations or business (each item in this sentence, a
“Regulatory Agreement”), nor has the Company or any Subsidiary been advised
since December 31, 2009 by any governmental entity that it is considering
issuing, initiating, ordering or requesting any such Regulatory Agreement.

The Company has no knowledge of any facts and circumstances, and has no reason
to believe that any facts or circumstances exist, that would cause the Bank:
(i) to be deemed not to be in satisfactory compliance with the Community
Reinvestment Act of 1977, as amended (“CRA”) and the regulations promulgated
thereunder or to be assigned a CRA rating by federal or state banking regulators
of less than “satisfactory”; (ii) to be operating in violation, in any material
respect, of the Bank Secrecy Act, the Patriot Act, any order issued with respect
to anti-money laundering by OFAC, or any other anti-money laundering statute,
rule or regulation; or (iii) not to be in satisfactory compliance, in any
material respect, with all applicable privacy of customer information
requirements contained in any applicable federal and state privacy laws and
regulations as well as the provisions of all information security programs
adopted by the Subsidiary.

20

 



Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the Company and each Subsidiary has
properly administered all accounts for which it acts as a fiduciary, including
accounts for which it serves as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents, applicable federal and state law and
regulation and common law. None of the Company, any Subsidiary or any director,
officer or employee of the Company or any Subsidiary has committed any breach of
trust or fiduciary duty with respect to any such fiduciary account that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the accountings for
each such fiduciary account are true and correct and accurately reflect the
assets of such fiduciary account.

(oo)     No General Solicitation or General Advertising. Neither the Company
nor, to the Company’s Knowledge, any Person acting on its behalf has engaged or
will engage in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with any
offer or sale of the Shares.

(pp)     Risk Management Instruments. Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, since January 1, 2011,
all material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries, were entered into (1) only
in the ordinary course of business, (2) in accordance with prudent practices and
in all material respects with all applicable laws, rules, regulations and
regulatory policies and (3) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Subsidiaries, enforceable in
accordance with its terms. Neither the Company nor the Subsidiaries, nor, to the
Company’s Knowledge, any other party thereto, is in breach of any of its
material obligations under any such agreement or arrangement.

(qq)     ERISA. The Company and each ERISA Affiliate is in compliance in all
material respects with all presently applicable provisions of ERISA; no
“reportable event” described in Section 4043 of ERISA (other than an event for
which the 30-day notice requirement has been waived by applicable regulation)
has occurred with respect to any Pension Plan for which the Company would have
any liability that would reasonably be expected to have a Material Adverse
Effect; the Company has not incurred and does not expect to incur liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any Pension Plan; or (ii) Sections 412 or 4971 of the Code that would reasonably
be expected to have a Material Adverse Effect; and each Pension Plan for which
the Company would have liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, to the Company’s Knowledge, whether by action or by failure to act,
which would cause the loss of such qualification.

21

 



(rr)     Reservation of Underlying Shares. The Company will reserve, free of any
preemptive or similar rights of shareholders of the Company, a number of
unissued shares of Common Stock, sufficient to issue and deliver the Underlying
Shares into which the Preferred Stock is convertible.

(ss)     Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

(tt)     Registration Eligibility. The Company is eligible to register the
resale of the Securities by the Purchasers using Form S-3 promulgated under the
Securities Act.

(uu)     No Additional Agreements. The Company has no other agreements or
understandings (including, without limitation, side letters) with any Purchaser
to purchase Shares on terms that are different from those set forth herein.

(vv)     Change in Control. The issuance of the Shares to the Purchasers as
contemplated by this Agreement will not trigger any rights under any “change of
control” provision in any (i) employment, “change in control,” severance or
other compensatory agreements and any benefit plan, which results in payments to
the counterparty or the acceleration of vesting of benefits or (ii) in any other
agreement to which the Company or any of its Subsidiaries is a party, other than
as would not individually or in the aggregate result in a Material Adverse
Effect.

(ww)     Nonperforming and Classified Assets. As of the date hereof, to the
Company’s Knowledge, the Company believes that the amount of reserves and
allowances for loan and lease losses and other nonperforming assets established
on the financial statements included in the SEC Reports is adequate and such
belief is reasonable under all the facts and circumstances to the Company’s
Knowledge.

(xx)     Loss Share Agreements. To the Company’s Knowledge, there have been no
breaches of the Loss Share Agreements that would result in a Material Adverse
Effect.

(yy)     Material Contracts. Each Material Contract is a valid and binding
obligation of the Company or any of its Subsidiaries (as applicable) that is a
party thereto and, to the Company’s Knowledge, each other party to such Material
Contract, except for such failures to be valid and binding as, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. Each such Material Contract is enforceable against the Company or any of
its Subsidiaries (as applicable) that is a party thereto and, to the Company’s
Knowledge, each other party to such Material Contract in accordance with its
terms (subject in each case to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding of law or at equity),
except for such failures to be enforceable as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Subsidiary, or to the Company’s Knowledge, any other party to a
Material Contract, is in material default or material breach of a Material
Contract and, to the Company’s Knowledge, there does not exist any event,
condition or omission that would constitute such a default or breach (whether by
lapse of time or notice or both), in each case, except as, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

22

 



3.2     Representations and Warranties of the Purchasers. Each Purchaser hereby,
for itself and for no other Purchaser, represents and warrants as of the Closing
Date to the Company as follows:

(a)     Organization; Authority. If such Purchaser is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership,
limited liability company or other power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder. If such
Purchaser is an entity, the execution and delivery of this Agreement and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser. If such Purchaser is an
entity, each of this Agreement and the Registration Rights Agreement has been
duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof (assuming the due authorization, execution and
delivery of this Agreement by the Company), will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(b)     No Conflicts. The execution, delivery and performance by such Purchaser
of this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Purchaser (if
such Purchaser is an entity), (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

(c)     Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to, or for distributing or reselling
such Securities or any part thereof in violation of the Securities Act or any
applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum period of time and reserves the right at all times to
sell or otherwise dispose of all or any part of such Securities pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state
securities laws. Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business. Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities, or any
securities which are derivatives thereof, to or through any Person or entity.

23

 



(d)     Purchaser Status. At the time such Purchaser was offered the Securities,
it was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act. Such Purchaser has provided the
information in the Accredited Investor Questionnaire attached hereto as Exhibit
C-1.

(e)     Reliance. The Company will be entitled to rely upon this Agreement and
is irrevocably authorized to produce this Agreement or a copy hereof to (A) any
regulatory authority having jurisdiction over the Company and its affiliates and
(B) any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby, in each case, to the extent
required by any court or governmental authority to which the Company is subject,
provided that the Company provides the Purchaser with prior written notice of
such disclosure; provided, however, that the Company may provide to any Person
without prior written notice to any Purchaser the form of this Agreement that is
filed with the Commission as an exhibit to the Form 8-K filed pursuant to
Section 4.6.

(f)     General Solicitation. Purchaser: (i) became aware of the offering of the
Securities, and the Securities were offered to Purchaser, solely by direct
contact between Purchaser and the Company, and not by any other means, including
any form of “general solicitation” or “general advertising” (as such terms are
used in Regulation D promulgated under the Securities Act and interpreted by the
Commission); (ii) reached its decision to invest in the Company independently
from any other Purchaser; (iii) has entered into no agreements with shareholders
of the Company or other subscribers for the purpose of controlling the Company
or any of its subsidiaries; and (iv) has entered into no agreements with
shareholders of the Company or other subscribers regarding voting or
transferring Purchaser’s interest in the Company.

(g)     Experience of Such Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(h)     Access to Information. Such Purchaser acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, management and other representatives of the
Company concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities; (ii) access to
information about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser’s right to rely on the truth, accuracy and completeness of the
Company’s representations and warranties contained in the Transaction Documents.
Such Purchaser has sought such accounting, legal and tax advice as it has
considered necessary to make an informed decision with respect to its
acquisition of the Securities. Purchaser acknowledges the Company has not made
any representation, express or implied, with respect to the accuracy,
completeness or adequacy of any available information except, with respect to
the Company, as expressly set forth in the SEC Reports or to the extent such
information is covered by the representations and warranties of the Company
contained in Section 3.1.

24

 



(i)     Brokers and Finders. To such Purchaser’s knowledge, no Person will have,
as a result of the transactions contemplated by the Transaction Documents, any
valid right, interest or claim against or upon the Company or any Purchaser for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Purchaser.

(j)     Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, regulatory,
tax or investment advice. Such Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Securities.

(k)     Reliance on Exemptions. Such Purchaser understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

(l)     No Governmental Review. Such Purchaser understands that no U.S. federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities. Purchaser
understands that the Securities are not savings accounts, deposits or other
obligations of any bank and are not insured by the FDIC, including the FDIC’s
Deposit Insurance Fund, or any other governmental agency.

(m)     Consents. Assuming the accuracy of the representations and warranties of
the Company and the other parties to the Transaction Documents, other than
passivity and anti-association commitments that may be requested by the Federal
Reserve, no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any governmental entity or authority or any other
person or entity in respect of any law or regulation is necessary or required,
and no lapse of a waiting period under law applicable to such Purchaser is
necessary or required, in each case in connection with the execution, delivery
or performance by such Purchaser of this Agreement or the purchase of the
Securities contemplated hereby.

25

 



(n)     Residency. Such Purchaser’s residence (if an individual) or office in
which its investment decision with respect to the Securities was made (if an
entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.

(o)     Regulatory Matters. Purchaser understands and acknowledges that: (i) the
Company is a registered bank holding company under the BHC Act, and is subject
to regulation by the Federal Reserve; (ii) acquisitions of interests in bank
holding companies are subject to the BHC Act and the CIBC Act and may be
reviewed by the Federal Reserve to determine the circumstances under which such
acquisitions of interests will result in Purchaser becoming subject to the BHC
Act or subject to the prior notice requirements of the CIBC Act. Assuming the
accuracy of the representations and warranties of the Company contained herein,
Purchaser represents that neither it nor its Affiliates will, as a result of the
transactions contemplated herein, be deemed to (i) own or control 10% or more of
any class of voting securities of the Company or (ii) otherwise control the
Company for purposes of the BHC Act or CIBC Act. Purchaser is not participating
and has not participated with any other investor in the offering of the
Securities in any joint activity or parallel action towards a common goal
between or among such investors of acquiring control of the Company.

(p)     OFAC and Anti-Money Laundering. The Purchaser understands, acknowledges,
represents and agrees that (i) the Purchaser is not the target of any sanction,
regulation, or law promulgated by OFAC, the Financial Crimes Enforcement Network
or any other U.S. governmental entity (“U.S. Sanctions Laws”); (ii) the
Purchaser is not owned by, controlled by, under common control with, or acting
on behalf of any person that is the target of U.S. Sanctions Laws; (iii) the
Purchaser is not a “foreign shell bank” and is not acting on behalf of a
“foreign shell bank” under applicable anti-money laundering laws and
regulations; (iv) the Purchaser’s entry into this Agreement or consummation of
the transactions contemplated hereby will not contravene U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; (v) the Purchaser will
promptly provide to any regulatory or law enforcement authority such information
or documentation as may be required to comply with U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; and (vi) the Company may
provide to any regulatory or law enforcement authority information or
documentation regarding, or provided by, the Purchaser for the purposes of
complying with U.S. Sanctions Laws or applicable anti-money laundering laws or
regulations.

(q)     No Outside Discussion of Offering. Purchaser has not discussed the
offering of the Securities with any other party or potential investors (other
than the Company, any other Purchaser and Purchaser’s authorized
representatives), except as expressly permitted under the terms of this
Agreement or except as expressly permitted under the terms of the
confidentiality agreement between Purchaser and the Company.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

26

 



ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

4.1     Transfer Restrictions.

(a)     Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of a seller representation letter and,
if applicable, a broker representation letter) that such securities may be sold
pursuant to such rule), the Company may require the transferor thereof to
provide to the Company and the Transfer Agent, at the transferor’s expense, an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company and the Transfer Agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such Securities under the
Securities Act. As a condition of transfer (other than pursuant to clauses (i),
(ii) or (iii) of the preceding sentence), any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
a Purchaser under this Agreement and the Registration Rights Agreement with
respect to such transferred Securities.

(b)     Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and with respect to any Securities held in
book entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c)

or applicable law:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF A SELLER REPRESENTATION LETTER AND, IF APPLICABLE, A BROKER REPRESENTATION
LETTER) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO
REPRESENTATION IS MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.

27

 



(c)     Removal of Legends. The restrictive legend set forth in Section 4.1(b)
above shall be removed and the Company shall issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the
applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such
Securities are registered for resale under the Securities Act, (ii) such
Securities are sold or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company), or (iii) such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions. Following the earlier of (i) the Effective Date or (ii) Rule 144
becoming available for the resale of Securities, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to the Securities and
without volume or manner-of-sale restrictions, the Company shall instruct the
Transfer Agent to remove the legend from the Securities and shall cause its
counsel to issue any legend removal opinion required by the Transfer Agent. Any
fees (with respect to the Transfer Agent, Company counsel or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Company. If a legend is no longer required pursuant to the
foregoing, the Company will no later than three (3) Trading Days following the
delivery by a Purchaser to the Transfer Agent (with notice to the Company) of a
legended certificate or instrument representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer) and a representation letter
to the extent required by Section 4.1(a) (such third Trading Day, the “Legend
Removal Date”), deliver or cause to be delivered to such Purchaser a certificate
or instrument (as the case may be) representing such Securities that is free
from all restrictive legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4.1(c). Certificates for Securities free
from all restrictive legends may be transmitted by the Transfer Agent to the
Purchasers by crediting the account of the Purchaser’s prime broker with DTC as
directed by such Purchaser.

(d)     Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act and the rules and regulations promulgated
thereunder. Except as otherwise provided below, while the Registration Statement
remains effective, each Purchaser hereunder may sell the Securities in
accordance with the plan of distribution contained in the Registration Statement
and if it does so it will comply therewith and with the related prospectus
delivery requirements unless an exemption therefrom is available or unless the
Securities are sold pursuant to Rule 144. Each Purchaser, severally and not
jointly with the other Purchasers, agrees that if it is notified by the Company
in writing at any time that the registration statement registering the resale of
the Securities is not effective or that the prospectus included in such
registration statement no longer complies with the requirements of Section 10 of
the Securities Act, the Purchaser will refrain from selling such Securities
until such time as the Purchaser is notified by the Company that such
registration statement is effective or such prospectus is compliant with
Section 10 of the Exchange Act, unless such Purchaser is able to, and does, sell
such Securities pursuant to an available exemption from the registration
requirements of Section 5 of the Securities Act.

28

 



4.2     Acknowledgment of Dilution. The Company acknowledges that the issuance
of the Securities may result in dilution of the outstanding shares of Common
Stock.  The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other shareholders of the Company.

4.3     Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144 of the Securities Act, until the date that the
Purchaser may sell all of its Securities without restriction or limitation under
Rule 144 (including without limitation the requirement to be in compliance with
Rule 144(c)(1)), but not for a period exceeding one year from the Closing, the
Company shall maintain the registration of the Common Stock under Section 12(b)
or 12(g) of the Exchange Act and timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. During
such one year period, if the Company is not required to file reports pursuant to
such laws, it will prepare and furnish to the Purchasers and make publicly
available the information described in Rule 144(c)(2), if the provision of such
information will allow resales of the Securities pursuant to Rule 144.

4.4     Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D. The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification). The Company shall
make all filings and reports relating to the offer and sale of the Securities
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.

4.5     No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

29

 



4.6     Securities Laws Disclosure; Publicity. The Company shall, by 9:00 a.m.,
New York City time, on or before the first (1st) Business Day immediately
following the date of this Agreement, issue one or more press releases
(collectively, the “Press Release”) reasonably acceptable to the Purchasers
disclosing all material terms of the transactions contemplated hereby and any
other material, nonpublic information that the Company may have provided any
Purchaser at any time prior to the issuance of the Press Release, including,
without limitation, any other material, nonpublic information relating to the
status of a proposed sale of nonperforming loans and expectations regarding
related write-downs and foreclosed property write-downs. On or before 5:30 p.m.,
New York City time, on the fourth (4th) Business Day immediately following the
date of this Agreement, the Company will file a Current Report on Form 8-K with
the Commission describing the terms of the Transaction Documents (and including
as exhibits to such Current Report on Form 8-K the material Transaction
Documents (including, without limitation, this Agreement, the Registration
Rights Agreement and the Articles of Amendment)). Notwithstanding the foregoing,
the Company shall not publicly disclose the name of any Purchaser or any
Affiliate or investment adviser of any Purchaser, or include the name of any
Purchaser or any Affiliate or investment adviser of any Purchaser in any press
release or in any filing with the Commission (other than a Registration
Statement) or Trading Market, without the prior written consent of such
Purchaser, except (i) as required by the federal securities law in connection
with (A) any registration statement contemplated by the Registration Rights
Agreement and (B) the filing of final Transaction Documents with the Commission
and (ii) to the extent such disclosure is required by law, at the request of the
staff of the Commission or under Trading Market regulations, in which case the
Company shall provide the Purchasers with prior written notice of such
disclosure permitted under this subclause (ii). From and after the issuance of
the Press Release, except for the Castle Creek Entities (as defined below)
pursuant to the rights granted under, and terms of, Section 4.13, no Purchaser
shall be in possession of any material, non-public information received from the
Company, any Subsidiary or any of their respective officers, directors or
employees. Each Purchaser, severally and not jointly with other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company as described in this Section
4.6, such Purchaser will maintain the confidentiality of all disclosures made to
it in connection with this transaction (including the existence and terms of
this transaction). Notwithstanding anything to the contrary in this Agreement,
if any Purchaser is requested or required by law to disclose the terms of this
transaction, then such information may be disclosed without violation of this
Agreement.

4.7     Non-Public Information. Except pursuant to and in accordance with
Section 4.13 hereof, and except with the express written consent of such
Purchaser and unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information, the Company
shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.

30

 



4.8     Indemnification.

(a)     Indemnification of Purchasers. In addition to the indemnity provided in
the Registration Rights Agreement, the Company will indemnify and hold each
Purchaser and its directors, officers, shareholders, members, partners,
employees, agents and investment advisors (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners, employees or investment advisors (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, an
“Indemnified Person”) harmless from and against any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Indemnified Person may suffer or
incur as a result of (i) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (ii) any action instituted against an Indemnified
Person in any capacity, or any of them or their respective Affiliates, by any
shareholder of the Company who is not an Affiliate of such Indemnified Person,
with respect to any of the transactions contemplated by this Agreement. The
Company will not be liable to any Indemnified Person under this Agreement to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Indemnified Person’s breach of any of the representations,
warranties, covenants or agreements made by such Indemnified Person in this
Agreement or in the other Transaction Documents or attributable to the gross
negligence or willful misconduct on the part of such Indemnified Person. Any
indemnification payment made pursuant to this Agreement shall be treated as an
adjustment to purchase price for Tax purposes, except as otherwise required by
law.

(b)     Conduct of Indemnification Proceedings. Promptly after receipt by any
Indemnified Person of notice of any demand, claim or circumstances which would
or might give rise to a claim or the commencement of any action, proceeding or
investigation in respect of which indemnity may be sought pursuant to
Section 4.8(a), such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify the Company shall not relieve the
Company of its obligations hereunder except to the extent that the Company is
actually and materially and adversely prejudiced by such failure to notify (as
determined by a court of competent jurisdiction, which determination is not
subject to appeal or further review). In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless:
(i) the Company and the Indemnified Person shall have mutually agreed to the
retention of such counsel; (ii) the Company shall have failed promptly to assume
the defense of such proceeding and to employ counsel reasonably satisfactory to
such Indemnified Person in such proceeding; or (iii) in the reasonable judgment
of counsel to such Indemnified Person, representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them; provided, that the Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties. The Company shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, delayed or conditioned. Without the prior
written consent of the Indemnified Person, which shall not be unreasonably
withheld, delayed or conditioned, the Company shall not effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability arising out of such
proceeding.

31

 



4.9     Listing of Common Stock. The Company will use its reasonable best
efforts to list the Shares of Common Stock and the Underlying Shares for
quotation on the NASDAQ Global Select Market and maintain the listing of the
Common Stock thereon.

4.10     Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Shares hereunder for general corporate purposes.

4.11     Limitation on Beneficial Ownership. No Purchaser will be entitled to
purchase a number of Shares that would result in such Purchaser, together with
its Affiliates or any other Persons with which it is acting in concert or whose
holdings would otherwise be required to be aggregated with such Purchaser’s
holdings for purposes of the BHC Act or the CIBC Act becoming, directly or
indirectly (assuming, with respect only to a Purchaser purchasing shares of
Preferred Stock, conversion of the Preferred Stock), the beneficial owner (as
determined under Rule 13d-3 under the Exchange Act) of more than 9.9% of the
number of shares of Common Stock issued and outstanding (based on the number of
outstanding shares as of the Closing Date).

4.12     Avoidance of Control. Notwithstanding anything to the contrary in this
Agreement, neither the Company nor any Subsidiary shall take any action
(including, without limitation, any redemption, repurchase, rescission or
recapitalization of Common Stock, or securities or rights, options or warrants
to purchase Common Stock, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for Common Stock in
each case, where each Purchaser is not given the right to participate in such
redemption, repurchase, rescission or recapitalization to the extent of such
Purchaser’s pro rata proportion), that would cause (a) such Purchaser’s equity
of the Company (together with equity owned by such Purchaser’s Affiliates (as
such term is used under the BHC Act)) to exceed 33.3% of the Company’s total
equity (provided that there is no ownership or control in excess of 9.9% of any
class of voting securities of the Company by such Purchaser, together with such
Purchaser’s Affiliates) or (b) such Purchaser’s ownership of any class of voting
securities of the Company (together with the ownership by such Purchaser’s
Affiliates (as such term is used under the BHC Act) of voting securities of the
Company) to exceed 9.9%, in each case without the prior written consent of such
Purchaser, or to increase to an amount that would constitute “control” under the
BHC Act, the CIBC Act, any applicable provisions of Chapter 53 of the North
Carolina General Statutes, or any rules or regulations promulgated thereunder
(or any successor provisions) or otherwise cause such Purchaser to “control” the
Company under and for purposes of the BHC Act, the CIBC Act or any rules or
regulations promulgated thereunder (or any successor provisions).
Notwithstanding anything to the contrary in this Agreement, no Purchaser
(together with its Affiliates (as such term is used under the BHC Act)) shall
have the ability to purchase more than 33.3% of the Company’s total equity or
exercise any voting rights of any class of securities in excess of 9.9% of the
total outstanding voting securities of the Company. In the event either the
Company or a Purchaser breaches its obligations under this Section 4.12 or
believes that it is reasonably likely to breach such an obligation, it shall
promptly notify the other parties hereto and shall cooperate in good faith with
such parties to modify ownership or make other arrangements or take any other
action, in each case, as is necessary to cure or avoid such breach.

32

 



4.13     Governance Rights.

(a)     Within ten (10) Business Days subsequent to the receipt of a written
request (the “Request”) of Castle Creek to have a Board Representative (as
hereinafter defined) appointed to the Board of Directors in accordance with the
terms of this Section 4.13, the Company and the Bank will request, to the extent
required, the non-objection or approval of the Federal Reserve to the
appointment of the Board Representative. The Company further covenants and
agrees that within five (5) Business Days of the earlier to occur of (x) the
receipt of the Request, if the approval or non-objection of the Federal Reserve
is not required, and (y) the receipt of the non-objection or approval of the
Federal Reserve, the Board of Directors shall cause one (1) person nominated by
Castle Creek to be elected or appointed to the Board of Directors as well as to
the board of directors of the Bank (the “Bank Board”), subject to satisfaction
of the legal, bank regulatory and governance requirements regarding service as a
director of the Company and to the reasonable approval of the Nominating and
Governance Committee of the Board of Directors (“Governance Committee”) (such
approval not to be unreasonably withheld or delayed). After such appointment or
election of a Board Representative, so long as Castle Creek, together with its
Affiliates, has a Qualifying Ownership Interest, the Company will be required to
recommend to its shareholders the election of the Board Representative at the
Company’s annual meeting, subject to satisfaction of the legal and governance
requirements regarding service as a director of the Company and to the
reasonable approval of the Governance Committee (such approval not to be
unreasonably withheld or delayed). If Castle Creek, together with its
Affiliates, no longer has a Qualifying Ownership Interest, Castle Creek will
have no further rights under Sections 4.13(a) through 4.13(c) and, at the
written request of the Board of Directors, shall use all reasonable best efforts
to cause its Board Representative to resign from the Board of Directors and the
Bank Board as promptly as possible thereafter. Castle Creek shall promptly
inform the Company if and when it, together with its Affiliates, ceases to hold
a Qualifying Ownership Interest in the Company and the Company shall provide, at
its own expense, Castle Creek with all such information as Castle Creek may
reasonably request for the calculation of Castle Creek’s Qualifying Ownership
Interest.

(b)     The Board Representative shall, subject to applicable law, be one of the
nominees of the Company and of the Governance Committee to serve on the Board of
Directors. The Company shall use its reasonable best efforts to have the Board
Representative elected as a director of the Company by the shareholders of the
Company and the Company shall solicit proxies for the Board Representative to
the same extent as it does for any of its other Company nominees to the Board of
Directors. The Company shall ensure, and shall cause the Bank to ensure, that
each committee of the Board of Directors and any equivalent committees of the
Bank to which the Board Representative is appointed shall have at least four (4)
members for so long as Castle Creek shall have the right to appoint a Board
Representative. Castle Creek covenants and agrees to hold all such information
obtained from its Board Representative in confidence pursuant to the
confidentiality and non-disclosure provisions of Section 4.13(h) below.

33

 



(c)     Subject to Section 4.13(a), upon the death, resignation, retirement,
disqualification, or removal from office as a member of the Board of Directors
or the Bank Board of the Board Representative, Castle Creek shall have the right
to designate the replacement for such Board Representative, which replacement
shall satisfy all legal, bank regulatory and governance requirements regarding
service as a director of the Company, and shall be reasonably acceptable to the
Company. The Board of Directors and the Bank Board shall use their respective
commercially reasonable efforts to take all action required to fill the vacancy
resulting therefrom with such person (including such person, subject to
applicable law, being one of the Company’s and the Governance Committee’s
nominees to serve on the Board of Directors and the Bank Board), using all
reasonable best efforts to have such person elected as director of the Company
by the shareholders of the Company and the Company soliciting proxies for such
person to the same extent as it does for any of its other nominees to the Board
of Directors, as the case may be.

(d)     The Company hereby agrees that, from and after the Closing Date, for so
long as Castle Creek, together with its Affiliates (but in no event including
for such purpose the Company, the Bank or any other Purchaser), in the aggregate
has a Qualifying Ownership Interest, and do not have a Board Representative
currently serving on the Board of Directors and the Bank Board (or have a Board
Representative whose appointment is subject to receipt of regulatory approvals),
the Company shall, subject to applicable law, invite a person designated by
Castle Creek and reasonably acceptable to the Board of Directors (the
“Observer”) to attend all meetings of the Board of Directors and the Bank Board
(including any meetings of committees thereof which a Board Representative would
be permitted to attend) in a nonvoting, non-participating observer capacity. The
Observer shall be entitled to attend such meetings only in the event Castle
Creek does not have a Board Representative on the Board of Directors and the
Bank Board. The Observer shall not have any right to vote on any matter
presented to the Board of Directors or the Bank Board or any committee thereof.
The Company shall give the Observer written notice of each meeting of the Board
of Directors and the Bank Board at the same time and in the same manner as the
members of the Board of Directors or the Bank Board (as the case may be), shall
provide the Observer with all written materials and other information given to
members of the Board of Directors or the Bank Board (as the case may be) at the
same time such materials and information are given to such members and shall
permit the Observer to attend as an observer all meetings thereof, and in the
event the Company proposes to take any action by written consent in lieu of a
meeting, the Company shall give written notice thereof to the Observer prior to
the effective date of such consent describing the nature and substance of such
action and including the proposed text of such written consents; provided,
however, that (1) the Observer may be excluded from executive sessions comprised
solely of independent directors by the chairman of the Board of Directors (or,
if applicable, the lead or presiding independent director) if, on the advice of
counsel to the Company, such exclusion is necessary in order for the Company to
comply with applicable law, regulation or stock exchange listing standards (it
being understood that it is not expected that the Observer would be excluded
from routine executive sessions), (2) the Company, the Board of Directors, the
Bank and the Bank Board shall have the right to withhold any information and to
exclude the Observer from any meeting or portion thereof if doing so is, on the
advice of counsel to the Company, (A) necessary to protect the attorney-client
privilege between such party and counsel or (B) necessary to avoid a violation
of fiduciary requirements under applicable law and (3) Castle Creek shall use
reasonable best efforts to cause its Observer to agree to hold in confidence and
trust and to act in a fiduciary manner with respect to all information provided
to such Observer. Castle Creek covenants and agrees to hold all such information
obtained from its Observer as provided in the prior sentence in confidence
pursuant to the confidentiality and non-disclosure provisions of Section 4.13(h)
below. If Castle Creek and its Affiliates in the aggregate no longer have a
Qualifying Ownership Interest, Castle Creek will have no further rights under
this Section 4.13(d).

34

 



(e)     The Board Representative shall be entitled to compensation, including
fees, and indemnification and insurance coverage in connection with his or her
role as a director to the same extent as other directors on the Board of
Directors or the Bank Board, as applicable, and the Board Representative shall
be entitled to reimbursement for reasonable documented, out-of-pocket expenses
incurred in attending meetings of the Board of Directors and the Bank Board, or
any committee thereof in accordance with Company policy. The Company shall
notify the Board Representative or the Observer, as the case may be, of all
regular meetings and special meetings of the Board of Directors or the Bank
Board and of all regular and special meetings of any committee of the Board of
Directors and any committee of the Bank Board. The Company shall provide the
Board Representative or the Observer, as the case may be, with copies of all
notices, minutes, consents and other material that it provides to all other
members of the Board of Directors or the Bank Board (as applicable) concurrently
as such materials are provided to the other members.

(f)     Each of the Company and the Bank acknowledges that the Board
Representative may have certain rights to indemnification, advancement of
expenses and/or insurance provided by Castle Creek and/or certain of its
Affiliates (collectively, the “Castle Creek Indemnitors”). The Company hereby
agrees on behalf of itself and the Bank that with respect to a claim by the
Board Representative for indemnification arising out his or her service as a
director of the Company and/or the Bank (1) that it is the indemnitor of first
resort (i.e., its obligations to the Board Representative with respect to
indemnification, advancement of expenses and/or insurance (which obligations
shall be the same as, but in no event greater than, any such obligations to
members of the Board of Directors or the Bank Board, as applicable) are primary
and any obligation of the Castle Creek Indemnitors to advance expenses or to
provide indemnification for the same expenses or liabilities incurred by the
Board Representative are secondary), and (2) the Castle Creek Indemnitors shall
have a right of contribution and/or be subrogated to the extent of such
advancement or payment to all of the rights of recovery of the Board
Representative against the Company. The Company agrees that the Purchaser
Indemnitors are express third party beneficiaries of the terms of this Section
4.13(f).

(g)     For purposes of this Agreement, “Board Representative” means such person
designated by Castle Creek to be elected or appointed to the Board of Directors
and the Bank Board in accordance with all legal, bank regulatory and governance
requirements regarding service and election or appointment as a director of the
Company, or any individual designated as a replacement Board Representative
pursuant to Section 4.13(c) hereof. Notwithstanding anything to the contrary
herein, in no event shall any failure to meet any applicable residency
requirement be a valid reason for withholding approval of the Board
Representative (or any replacement Board Representation) by the Governance
Committee, the Board of Directors, the Bank Board or the Company, as the case
may be, under this Section 4.13.

35

 



(h)     In consideration of the rights granted under this Section 4.13, Castle
Creek agrees that it will hold, will cause its respective subsidiaries and their
directors, officers, employees, agents, consultants, advisors and affiliates
(collectively, the “Castle Creek Entities”) to hold, in strict confidence,
unless disclosure to a governmental entity is necessary or appropriate in
connection with any necessary regulatory approval, or request for information or
similar process, or unless compelled to disclose by judicial or administrative
process or, in the written opinion of its counsel, by other requirement of law
or the applicable requirements of any governmental entity (in which case, Castle
Creek shall, to the extent legally permissible and reasonably practicable,
provide the Company with prior written notice of such permitted disclosure,
except to the extent such disclosure is in connection with a routine audit by a
governmental authority that does not expressly reference the Company or this
Agreement), all nonpublic records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) concerning the
Company or the Bank furnished to any of the Castle Creek Entities pursuant to
this Agreement or in connection with the rights granted hereunder, (except to
the extent that such information can be shown to have been (1) previously known
by such party on a nonconfidential basis, (2) in the public domain through no
fault of such party, or (3) later lawfully acquired from other sources by the
party to which it was furnished), and the Castle Creek Entities shall not
release or disclose such Information to any other person, except its auditors,
attorneys, financial advisors, other consultants, and advisors with the express
understanding that such parties will maintain the confidentiality of the
Information and, to the extent permitted above, to bank regulatory authorities.

(i)     Notwithstanding any terms of this Agreement to the contrary, including
without limitation, Sections 4.6 and 4.7, nothing in this Agreement shall be
construed to prohibit the Company or the Bank from providing material,
non-public information to any of the Castle Creek Entities in satisfaction of
its obligations under this Section 4.13, subject to the confidentiality
provisions of Section 4.13(h).

4.14     No Change of Control. The Company shall use reasonable best efforts to
obtain all necessary irrevocable waivers, adopt any required amendments and make
all appropriate determinations so that the issuance of the Shares to the
Purchasers will not trigger a “change of control” or other similar provision in
any Material Contracts and any employment, “change in control,” severance or
other employee or director compensation agreements or any benefit plan of the
Company or any of its Subsidiaries, which results in payments to the
counterparty or the acceleration of vesting of benefits.

4.15     Subscription Rights.

36

 



(a)     Sale of New Securities. For a period beginning on the Closing Date and
ending on the third anniversary of the Closing Date, for so long as the
Purchaser, together with its Affiliates and, for purposes of this Section 4.15,
persons who share a common investment advisor with such Purchaser, owns 2.0% or
more of all of the outstanding shares of Common Stock (provided that, in making
such calculation, all shares of Common Stock into or for which shares of any
securities owned by a Purchaser are directly or indirectly convertible or
exercisable, which, for the avoidance of doubt, shall include those shares of
Common Stock issuable upon the conversion of shares of the Preferred Stock to be
issued hereunder shall be included in both the numerator and denominator), if
the Company at any time or from time to time makes any public or non-public
offering of any equity (including Common Stock, preferred stock (other than the
Preferred Stock issued pursuant to this Agreement) and restricted stock), or any
securities, options or debt that are convertible or exchangeable into equity or
that include an equity component (such as an “equity kicker”) (including any
hybrid security) (any such security a “New Security”), each Purchaser shall be
afforded the opportunity (provided, in the case of an offering that is not a
registered public offering, that such Purchaser satisfied any applicable
“accredited investor,” “qualified institutional buyer” or other investor
criteria applicable to such offering) to acquire from the Company for the same
price and on the same terms (except that such Purchaser may elect to receive
such securities in non-voting form) as such securities are proposed to be
offered to others, up to the amount of New Securities in the aggregate required
to enable it to maintain its proportionate Common Stock-equivalent interest in
the Company; provided that such Purchaser shall not be entitled to acquire
securities pursuant to this Section 4.15 if such acquisition would cause or
would result in such Purchaser and its Affiliates, collectively, being deemed to
own, control or have the power to vote, for purposes of the BHC Act or the CIBC
Act and any rules and regulations promulgated thereunder, 10% or more of any
class of “voting securities” (as defined in the BHC Act and any rules or
regulations promulgated thereunder) of the Company (it being understood, for the
avoidance of doubt, that no security shall be included in any such percentage
calculation to the extent it cannot by its terms be converted into or
exercisable for voting securities by such Purchaser or its Affiliates), or 33.3%
of the Company’s total equity, outstanding at such time. Subject to the
foregoing proviso, the amount of New Securities that such Purchaser shall be
entitled to purchase in the aggregate shall be determined by multiplying (x) the
total number of such offered shares of New Securities by (y) a fraction, the
numerator of which is the number of shares of Common Stock held by such
Purchaser plus the number of shares of Common Stock represented by any
convertible securities held by such Purchaser on an as converted basis, as of
such date, and the denominator of which is the number of shares of Common Stock
then outstanding plus the number of shares of Common Stock represented by any
convertible securities held by such Purchaser on an as converted basis, as of
such date. Notwithstanding the foregoing, the subscription rights set forth
under this Section 4.15 shall not apply to (1) any offering by the Company
pursuant to the granting or exercise of employee stock options or other equity
incentives to employees or directors pursuant to the Company’s stock incentive
plans or the issuance of stock pursuant to any employee stock purchase plan, in
each case in the ordinary course of equity compensation awards and to the extent
approved by the Board of Directors, (2) issuances of any securities issued as a
result of a stock split, stock dividend, reclassification or reorganization or
similar event, but solely to the extent such issuance is made to all holders of
Common Stock, (3) issuances of shares of Common Stock (including the Underlying
Shares) issued upon conversion of, or as a dividend on, the Preferred Stock and
any convertible securities of the Company issued prior to the date hereof and
(4) an offering by the Company for consideration in connection with any bona
fide, arm’s length direct or indirect merger or acquisition. For the avoidance
of doubt, to the extent that the Company complies with its obligations pursuant
to this Section 4.15 with respect to any securities that are convertible or
exchangeable into (or exercisable for) Common Stock, such Purchaser shall not
have an additional right to purchase pursuant to this Section 4.15 additional
securities as a result of the issuance of New Securities upon the conversion,
exchange or exercise of such earlier issued securities (whether or not such
Purchaser exercised its right to purchase such earlier issued securities). A
Purchaser may assign the right to exercise the subscription rights set forth in
this Section 4.15 to any Affiliate or Person who shares a common discretionary
investment adviser with such Purchaser that agrees in writing for the benefit of
the Company to be bound by the terms of this Agreement, and any such assignee
shall be included in the term “Purchaser” for purposes of this Section 4.15.

37

 



(b)     Notice. In the event the Company proposes to offer New Securities, it
shall give each Purchaser written notice (or, if such a written notice would be
required to be filed with the Commission, oral notice) of its intention,
describing, to the extent then known, the price (or range of prices),
anticipated amount of securities, timing and other terms upon which the Company
proposes to offer the same (including, in the case of a registered public
offering and to the extent possible, a copy of the prospectus included in the
registration statement filed with respect to such offering) no later than five
Business Days, as the case may be, after the initial filing of a registration
statement with the Commission with respect to an underwritten public offering,
after the commencement of marketing with respect to a Rule 144A offering or
after the Company commences the marketing of any other offering; provided that
for purposes of this Section 4.15, in addition to providing notice to each
Purchaser in accordance with Section 6.3, the Company shall use its commercially
reasonable efforts to effect actual notice of the Purchaser as promptly as
practicable, including via telephone and/or electronic mail (provided that the
Company shall contact only those persons listed in the “Address for Notices”
section of such Purchaser’s signature page to this Agreement and shall have no
obligation to use electronic mail if such electronic mail would be required to
be filed with the Commission). The Company may provide such notice to each
Purchaser on a confidential basis (and the Purchaser shall keep the information
conveyed by notice confidential) prior to public disclosure of such offering.
Each Purchaser shall have ten days from the date of receipt of such notice (or,
in the case or a “shelf takedown” from a shelf registration statement, two days
from the receipt of such notice) (such ten or two day period, as applicable, the
“Response Period”) to notify the Company in writing whether it will exercise
such subscription rights and as to the amount of New Securities such Purchaser
desires to purchase, up to the maximum amount calculated pursuant to Section
4.15(a). Such notice shall constitute a binding commitment by such Purchaser to
purchase the amount of New Securities so specified at the price and other terms
set forth in the Company’s notice to it and subject to other customary closing
conditions and provided, with respect to a registered offering, that such notice
shall not be binding unless and until the Company can accept a binding
commitment under applicable laws and regulations. The failure of a Purchaser to
respond within the Response Period shall be deemed to be a waiver of such
Purchaser’s rights under this Section 4.15 only with respect to the offering
described in the applicable notice.

(c)     Purchase Mechanism. If a Purchaser exercises its subscription rights
provided in this Section 4.15, the closing of the purchase of the New Securities
with respect to which such right has been exercised shall take place within 30
days after the giving of notice of such exercise, which period of time shall be
extended for a maximum of 120 days in order to comply with applicable laws and
regulations (including receipt of any applicable regulatory or shareholder
approvals), except that in the case of a registered public offering the closing
shall occur in accordance with market convention. Each of the Company and such
Purchaser agrees to use its commercially reasonable efforts to secure any
regulatory or shareholder approvals or other consents, and to comply with any
law or regulation necessary in connection with the offer, sale and purchase of
such New Securities, including calling a meeting of the Company’s shareholders
to vote on any matters requiring shareholder approval in connection with the
offer, sale and purchase of such New Securities (the “Subscription Proposals”),
recommending to the Company’s shareholders that such shareholders vote in favor
of any Subscription Proposals and soliciting proxies for approval of any
Subscription Proposals.

38

 



(d)     Failure to Purchase. In the event a Purchaser fails to exercise its
subscription rights provided in this Section 4.15 within the Response Period,
or, if so exercised, such Purchaser is unable to consummate such purchase within
the time period specified in Section 4.15(c) above for any reason, the Company
shall thereafter be entitled during the period of 60 days following the
conclusion of the applicable period to sell or enter into an agreement (pursuant
to which the sale of the New Securities covered thereby shall be consummated, if
at all, within 30 days from the date of said agreement) to sell the New
Securities not elected to be purchased pursuant to this Section 4.15 or which
such Purchaser does not or is unable to purchase, at a price and upon terms no
more favorable to purchasers of such securities than were specified in the
Company’s notice to such Purchaser. Notwithstanding the foregoing, if such sale
is subject to the receipt of any regulatory or shareholder approval or consent
or the expiration of any waiting period, the time period during which such sale
may be consummated shall be extended until the expiration of five Business Days
after all such approvals or consents have been obtained or waiting periods
expired, but in no event shall such time period exceed 120 days from the date of
the applicable agreement with respect to such sale. In the event the Company has
not sold the New Securities or entered into an agreement to sell the New
Securities within said 60-day period (or sold and issued New Securities in
accordance with the foregoing within 30 days from the date of said agreement (as
such period may be extended in the manner described above for a period not to
exceed 120 days from the date of said agreement)), the Company shall not
thereafter offer, issue or sell such New Securities without first offering such
securities to such Purchaser in the manner provided above.

(e)     Non-Cash Consideration. In the case of the offering of securities for a
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
determined by the Board of Directors; provided, however, that such fair value as
determined by the Board of Directors shall not exceed the aggregate market price
of the securities being offered as of the date the Board of Directors authorizes
the offering of such securities.

(f)     Cooperation. The Company and each participating Purchaser shall
cooperate in good faith to facilitate the exercise of such Purchaser’s rights
pursuant to this Section 4.15, including securing any required approvals or
consents.

(g)     Exception to Time Periods. Notwithstanding the foregoing provisions of
this Section 4.15, in the event that New Securities are to be offered or issued
by the Company at the written direction of the applicable federal banking
regulator of the Company or the Bank, the Company may proceed to complete such
issuance prior to the expiration of such time periods, so long as provision is
made in such issuance such that subsequent to the time periods set forth in
Section 4.15(b) and Section 4.15(c) either (i) purchasers of such New Securities
will be obligated to transfer that portion of such New Securities to any
Purchaser properly electing to participate in such issuance pursuant to this
Section 4.15 sufficient to satisfy the terms of this Section 4.15 or (ii) the
Company shall issue an incremental amount of such New Securities to those
Purchasers properly electing to participate in such issuance pursuant to this
Section 4.15 sufficient to satisfy the terms of this Section 4.15.

39

 



4.16     FDIC Final Statement of Policy on Qualifications for Failed Bank
Acquisitions. So long as a Purchaser holds any Securities, the Company will not,
without the consent of such Purchaser, take any action, directly or indirectly,
through its subsidiaries or otherwise, that the Board of Directors of the
Company believes in good faith would reasonably be expected to cause such
Purchaser to be subject to transfer restrictions or other covenants of the FDIC
Final Statement of Policy on Qualifications for Failed Bank Acquisitions as in
effect at the time of taking such action.

4.17     NASDAQ Compliance. The Company will not issue securities in addition to
the Securities to the extent that the issuance of such additional securities
would require the Company to obtain approval of the Company’s shareholders for
the combined issuance of the Securities and such other securities in order to
comply with Rule 5635 of the NASDAQ Marketplace Rules.

ARTICLE V
CONDITIONS PRECEDENT TO CLOSING

5.1     Conditions Precedent to the Obligations of the Purchasers to Purchase
Shares. The obligation of each Purchaser to acquire Shares at the Closing is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived by such Purchaser (as to itself
only):

(a)     Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct as of the Closing Date,
except for such representations and warranties that speak as of a specific date.

(b)     Performance. The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing.

(c)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

(d)     Consents. Other than the Required Approvals contemplated in Sections
3.1(e) (ii), (iv) and (vi), the Company shall have obtained in a timely fashion
any and all consents, permits, approvals, registrations and waivers necessary
for consummation of the purchase and sale of the Shares, all of which shall be
and remain so long as necessary in full force and effect.

40

 



(e)     No Suspensions of Trading in Common Stock; Listing. The Common Stock
(i) shall be designated for listing and quotation on the Principal Trading
Market and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market. The Company
shall have obtained approval of the Principal Trading Market to list the Shares.

(f)     Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(g)     Articles of Amendment. The Company shall have filed the Articles of
Amendment with the Secretary of State.

(h)     Minimum Gross Proceeds. The Company shall receive at the Closing
aggregate gross proceeds from the sale of Shares of at least $33,850,000, at a
price per share equal to the Purchase Price, and shall simultaneously issue and
deliver at the Closing to the Purchasers hereunder an aggregate number of Shares
equal to such gross proceeds divided by the Purchase Price.

(i)     Bank Regulatory Issues. The purchase of Shares by such Purchaser shall
not (i) cause such Purchaser or any of its Affiliates to violate any banking
regulation, (ii) require such Purchaser or any of its affiliates to file a prior
notice under the CIBC Act, or otherwise seek prior approval or non-objection of
any banking regulator, (iii) require such Purchaser or any of its Affiliates to
become a bank holding company or otherwise serve as a source of strength for the
Company or any Subsidiary or (iv) cause such Purchaser, together with any other
person whose Company securities would be aggregated with such Purchaser’s
Company securities for purposes of any bank regulation or law, to collectively
be deemed to own, control or have the power to vote securities which (assuming,
for this purpose only, full conversion and/or exercise of such securities by the
Purchaser and such other Persons) would represent more than 9.9% of any class of
voting securities of the Company outstanding at such time.

5.2     Conditions Precedent to the Obligations of the Company to sell Shares.
The Company’s obligation to sell and issue the Shares to each Purchaser at the
Closing is subject to the fulfillment on or prior to the Closing Date of the
following conditions, any of which may be waived by the Company:

(a)     Representations and Warranties. The representations and warranties made
by each Purchaser in Section 3.2 hereof shall be true and correct as of the
Closing Date, except for such representations and warranties that speak as of a
specific date.

(b)     Performance. Such Purchaser shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

41

 



(c)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

(d)     Purchasers Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

ARTICLE VI
MISCELLANEOUS

6.1     Fees and Expenses. The Company shall pay its own fees and the reasonable
legal fees and expenses of (i) Greenberg Traurig, LLP, counsel to certain
Purchasers, incurred by such Purchasers in connection with the transactions
contemplated by the Transaction Documents, up to a maximum amount of $50,000 in
the aggregate, and (ii) Simpson Thacher & Bartlett LLP, counsel to Castle Creek,
incurred by Castle Creek in connection with the transactions contemplated by the
Transaction Documents, up to a maximum amount of $50,000 in the aggregate, which
amounts shall be paid directly by the Company to Greenberg Traurig, LLP and
Simpson Thacher & Bartlett LLP, respectively, at the Closing. Except as set
forth above and elsewhere in the Transaction Documents, the parties hereto shall
be responsible for the payment of all expenses incurred by them in connection
with the preparation and negotiation of the Transaction Documents and the
consummation of the transactions contemplated hereby. The Company shall pay all
Transfer Agent fees, stamp taxes and other taxes and duties levied in connection
with the Company’s sale and issuance of the Securities to the Purchasers.

6.2     Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other parties such further documents as may be reasonably requested in order to
give practical effect to the intention of the parties under the Transaction
Documents.

6.3     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or e-mail notification or confirmation of receipt of an e-mail
transmission) at the facsimile number or e-mail address specified in this
Section prior to 5:00 p.m., New York City time, on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section on a
day that is not a Trading Day or later than 5:00 p.m., New York City time, on
any Trading Day, (c) the Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

42

 



  If to the Company: First Bancorp

341 North Main Street

Troy, North Carolina 27371

Attention: Richard H. Moore, Chief Executive Officer

Telephone: 910-576-6171

Fax: 910-576-0662

E-Mail: rmoore@firstbancorp.com

  With a copy to: Robinson, Bradshaw & Hinson, P.A.

101 North Tryon Street, Suite 1900

Charlotte, North Carolina 28246

Attention: Henry H. Ralston

Telephone: 704-377-2536

Fax: 704-373-3913

E-Mail: hralston@rbh.com

  If to a Purchaser: To the address set forth under such Purchaser’s name on the
signature page hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4     Amendments; Waivers; No Additional Consideration. No amendment or waiver
of any provision of this Agreement will be effective with respect to any party
unless made in writing and signed by a duly authorized representative of such
party. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all Purchasers who then hold
Shares.

6.5     Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.6     Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights and obligations hereunder in
whole or in part to any Person to whom such Purchaser assigns or transfers any
Securities in compliance with the Transaction Documents and applicable law,
provided such transferee shall agree in writing to be bound, with respect to the
transferred Securities, by the terms and conditions of this Agreement that apply
to the “Purchasers”; provided, however, that notwithstanding anything in this
Agreement to the contrary, the rights granted to Castle Creek and/or its
Affiliates under Section 4.13 of this Agreement may not by assigned without the
prior written consent of the Company.

43

 



6.7     No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, other than, solely with respect to the provisions of Section 4.8,
the Indemnified Persons.

6.8     Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
contracts made and to be performed entirely within such State. Each party agrees
that all Proceedings concerning the interpretation, enforcement and defense of
the transactions contemplated by this Agreement and any other Transaction
Documents (whether brought against a party hereto or its respective Affiliates,
employees or agents) whether in tort or contract or at law or in equity, may be
commenced on a non-exclusive basis in the New York Courts. Each party hereto
hereby irrevocably submits to the non-exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such New York Court, or
that such Proceeding has been commenced in an improper or inconvenient forum.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

6.9     Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Shares; provided, that the
representations and warranties of the Company and each Purchaser shall survive
the Closing and delivery of the Shares but only for a period of 18 months
following the Closing Date (or until final resolution of any claim or action
arising from the breach of any such representation and warranty, if notice of
such breach was provided prior to the end of such period) and shall thereafter
expire and have no further force and effect; provided, that the representations
and warranties set forth in Sections 3.1(a), 3.1(b) (except the last two
sentences of such Section 3.1(b), which shall be subject only to the general
survival period of 18 months following the Closing Date as described above),
3.1(c) (except the third sentence of such Section 3.1(c), which shall be subject
only to the general survival period of 18 months following the Closing Date as
described above), 3.1(f), 3.1(g) (except the terms of clause (vii) of such
Section 3.1(g), which shall be subject only to the general survival period of 18
months following the Closing Date above) and 3.1(w) shall survive indefinitely,
and the representations and warranties in Sections 3.1(j), 3.1(l) and 3.1(qq)
shall survive until 60 days following the expiration of the applicable statutory
statute of limitations.

44

 



6.10     Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

6.11     Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12     Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company and the Transfer
Agent of such loss, theft or destruction and the execution by the holder thereof
of a customary lost certificate affidavit of that fact and an agreement to
indemnify and hold harmless the Company and the Transfer Agent for any losses in
connection therewith or, if required by the Transfer Agent, a bond in such form
and amount as is required by the Transfer Agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

6.13     Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company shall be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

6.14     Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

45

 



6.15     Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Shares pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and none of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein or in any other Transaction Document, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any Proceeding for such purpose. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Purchaser, solely, and not between the Company and
the Purchasers collectively and not between and among the Purchasers. The
Company has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by any Purchaser.

6.16     Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOR COMPANY FOLLOWS]

46

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

First Bancorp By:_______________________________________ Name: Title:




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

 



[Signature Page to Securities Purchase Agreement]



 

 



NAME OF PURCHASER: ____________________________ By: _________________________
Name: Title:   Aggregate Purchase Price (Closing Subscription Amount):
$__________   Aggregate Number of Shares of Common Stock to be Acquired at
Closing: __________________   Aggregate Number of Shares of Preferred Stock to
be Acquired at Closing (if applicable): __________   Tax ID No.:
____________________   Address for Notice:   __________________________________
__________________________________ __________________________________ Telephone
No.:   ______________________ Facsimile No.:   _______________________ E-mail
Address:   ______________________ Attention:  ___________________________




Delivery Instructions:

(if different than above)

c/o _______________________________

Street: ____________________________

City/State/Zip: ______________________

Attention: __________________________

Telephone No.: ____________________________

 



[Signature Page to Securities Purchase Agreement]



 

 

EXHIBITS

A: Articles of Amendment

B: Form of Registration Rights Agreement

C-1: Accredited Investor Questionnaire

C-2: Stock Certificate Questionnaire

D: Form of Opinion of Company Counsel

E: Form of Secretary’s Certificate

F: Form of Officer’s Certificate

 

 

EXHIBIT A

Articles of Amendment

 

 



Exhibit A| Page 1



 

 

EXHIBIT B

Form of Registration Rights Agreement

 

 



Exhibit B| Page 1



 

 

EXHIBIT C-1

ACCREDITED INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

To:     First Bancorp

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of common
stock, no par value per share (the “Common Stock”) and/or Series C Convertible
Perpetual Preferred Stock (the “Preferred Stock,”) and the underlying shares of
Common Stock into which the Preferred Stock is convertible (the “Underlying
Shares,” and collectively with the Common Stock and the Preferred Stock, the
“Shares”), of First Bancorp, a North Carolina corporation (the “Company”). The
Shares are being offered and sold by the Company without registration under the
Securities Act of 1933, as amended (the “Securities Act”), and the securities
laws of certain states, in reliance on the exemptions contained in Section 4(2)
of the Securities Act and on Regulation D promulgated thereunder and in reliance
on similar exemptions under applicable state laws. The Company must determine
that a potential investor meets certain suitability requirements before offering
or selling Shares to such investor. The purpose of this Questionnaire is to
assure the Company that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Shares will
not result in a violation of the Securities Act or the securities laws of any
state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Shares. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

PART A.     BACKGROUND INFORMATION



Name of Beneficial Owner of the Shares:     Business Address:       (Number and
Street)       (City) (State) (Zip Code) Telephone Number: (___)



Exhibit C-1| Page 1

 





If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:  

Were you formed for the purpose of investing in the securities being offered?

Yes ____     No ____

If an individual:



Residence Address:       (Number and Street)       (City) (State) (Zip Code)
Telephone Number: (___)

 

Age: _____________     Citizenship: ____________     Where registered to
vote:____________

If an individual, set forth in the space provided below the state in the United
States in which you maintain your residence:

If an entity, set forth in the space provided below the state in the United
States in which you made your investment decision:

Are you a director or executive officer of the Company?

Yes ____     No ____

Social Security or Taxpayer Identification
No.                                                                                                                              

PART B.     ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Shares.



  __ (1) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;         __ (2) A broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934;         __ (3) An insurance company as
defined in Section 2(13) of the Securities Act;

Exhibit C-1| Page 2

 

        __ (4) An investment company registered under the Investment Company Act
of 1940 or a business development company as defined in Section 2(a)(48) of that
act;         __ (5) A Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;         __ (6) A plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of $5,000,000;         __ (7) An employee benefit
plan within the meaning of the Employee Retirement Income Security Act of 1974,
if the investment decision is made by a plan fiduciary, as defined in Section
3(21) of such act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;      
  __ (8) A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;         __ (9) An organization described
in Section 501(c)(3) of the Internal Revenue Code, a corporation, Massachusetts
or similar business trust, or partnership, not formed for the specific purpose
of acquiring the Shares, with total assets in excess of $5,000,000;         __
(10) A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;         ___ (11) A natural person whose individual
net worth, or joint net worth with that person’s spouse, at the time of his or
her purchase exceeds $1,000,000 (excluding in such calculation the value of your
primary residence and the related amount of indebtedness secured by your primary
residence up to its fair market value and including in such calculation, if
applicable, the related amount of indebtedness secured by your primary residence
that exceeds its fair market value and the amount of any increase on the related
indebtedness secured by your primary residence incurred within 60 days prior to
your purchase of the Company’s securities);         ___ (12) A natural person
who had an individual income in excess of $200,000 in each of the two most
recent years, or joint income with that person’s spouse in excess of $300,000,
in each of those years, and has a reasonable expectation of reaching the same
income level in the current year;



Exhibit C-1| Page 3

 

 

        ___ (13) An executive officer or director of the Company;         ___
(14) An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.



Exhibit C-1| Page 4

 



A. FOR EXECUTION BY AN INDIVIDUAL:           By     Date             Print Name:
            B. FOR EXECUTION BY AN ENTITY:           Entity Name:              
    By               Date             Print Name:         Title:             C.
ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):           Entity Name:                   By               Date      
      Print Name:                   Title:                   Entity Name:      
            By     Date             Print Name:                   Title:  



 

Exhibit C-1| Page 5

 

Exhibit C-2

Stock Certificate Questionnaire

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

1. The exact name that the Shares are to be registered in (this is the name that
will appear on the stock certificate(s)).  You may use a nominee name if
appropriate:
 
      2. The relationship between the Purchaser of the Shares and the Registered
Holder listed in response to Item 1 above:
 
      3. The mailing address, telephone and telecopy number of the Registered
Holder listed in response to Item 1 above:
 
         
 
         
 
         
 
         
 
      4. The Tax Identification Number (or, if an individual, the Social
Security Number) of the Registered Holder listed in response to Item 1 above:
 

 

Exhibit C-2| Page 1

 

EXHIBIT D

Form of Opinion of Company Counsel*

1.The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of North Carolina. The
Bank has been duly incorporated and is validly existing as a corporation in good
standing under the laws of the State of North Carolina.

2.The Company has the corporate power and authority to execute and deliver and
to perform its obligations under the Transaction Documents, including, without
limitation, to issue the Securities under the Purchase Agreement.

3.The Company is a registered bank holding company under the Bank Holding
Company Act of 1956, as amended.

4.The deposit accounts of the Bank are insured by the Federal Deposit Insurance
Corporation under the provisions of the Federal Deposit Insurance Act.

5.Each of the Transaction Documents has been duly authorized by all necessary
corporate action, executed and delivered by the Company and, assuming due
authorization, execution and delivery by the Purchasers (to the extent they are
a party), each of the Transaction Documents constitutes a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms.

6.The execution and delivery by the Company of each of the Transaction Documents
and the performance by the Company of its obligations under such agreements,
including its issuance and sale of the Securities, do not and will not: (a)
require any consent, approval, license or exemption by, order or authorization
of, or filing, recording or registration by the Company with any federal or
state governmental authority, except (1) as may be required by federal
securities laws with respect to the Company’s obligations under the Registration
Rights Agreement, (2) the filing of Form D pursuant to Securities and Exchange
Commission Regulation D and (3) the filings required in accordance with Section
4.6 of the Purchase Agreement, (b) violate any federal or state statute, rule or
regulation, or any rule or regulation of the [list exchange], or any court
order, judgment or decree, if any, listed in Exhibit A hereto, which Exhibit
lists all court orders, judgments and decrees that the Company has certified to
us are applicable to it, (c) result in any violation of the Articles of
Incorporation, as amended, or Amended and Restated Bylaws of the Company or (c)
result in a breach of, or constitute a default under, any Material Contract.

7.Assuming the accuracy of the representations, warranties and compliance with
the covenants and agreements of the Purchasers and the Company contained in the
Purchase Agreement, it is not necessary, in connection with the offer, sale and
delivery of the Securities to the Purchasers to register the Securities under
the Securities Act.

8.The Securities being delivered to the Purchasers pursuant to the Purchase
Agreement have been duly and validly authorized and, when issued, delivered and
paid for as contemplated in the Purchase Agreement, will be duly and validly
issued, fully paid and non-assessable and without personal liability to the
Company as a result solely due to the ownership thereof by the Purchasers, and
free of any preemptive right or similar rights contained in the Company’s
Articles of Incorporation, as amended, or Amended and Restated By-laws.

Exhibit D| Page 1

 



9.Neither the Company nor any of its Subsidiaries is an “investment company”
under the Investment Company Act of 1940, as amended.

* The opinion letter of Company Counsel will be subject to customary limitations
and carveouts.

 

 

Exhibit D| Page 2

 

EXHIBIT E

Form of Secretary’s Certificate

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of First Bancorp, a North Carolina corporation (the “Company”),
and that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of December 21, 2012, by and among the Company and the
investors party thereto (the “Purchase Agreement”), and further certifies in his
official capacity, in the name and on behalf of the Company, the items set forth
below. Capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Purchase Agreement.

1.Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on _____, 2012, which represent all of the resolutions approving the
transactions contemplated by the Purchase Agreement and the issuance of the
Securities. Such resolutions have not in any way been amended, modified, revoked
or rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect.

2.Attached hereto as Exhibit B is a true, correct and complete copy of the
Articles of Incorporation of the Company, together with any and all amendments
thereto currently in effect, and no action has been taken to further amend,
modify or repeal such Articles of Incorporation, the same being in full force
and effect in the attached form as of the date hereof.

3.Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.

4.Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Purchase
Agreement on behalf of the Company, and the signature appearing opposite such
person’s name below is such person’s genuine signature.

 

Name Position

Signature

 

    _______________________     _______________________

 

Exhibit E| Page 1

 



IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this 21st
day of December, 2012.

                                                                           
              

[_____________]

Secretary

I, [_____________], Chief [______] Officer of the Company, hereby certify that
[_____________] is the duly elected, qualified and acting Secretary of the
Company and that the signature set forth above is his true signature.

                                                                                         

[_____________]

Chief [______] Officer





Exhibit E| Page 2

 



EXHIBIT F

Form of Officer’s Certificate

The undersigned, the Chief _____ Officer of First Bancorp, a North Carolina
corporation (the “Company”), pursuant to Section 2.2(a)(vi) of the Securities
Purchase Agreement, dated as of December 21, 2012, by and among the Company and
the investors signatory thereto (the “Securities Purchase Agreement”), hereby
represents, warrants and certifies as follows (capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement):

1.     The representations and warranties of the Company contained in the
Securities Purchase Agreement are true and correct as of the Closing Date
(except for such representations and warranties that speak as of a specific
date).

2.     The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

IN WITNESS WHEREOF, the undersigned has executed this certificate this 21st day
of December, 2012.

                                                                                         

[___________]

[___________]

                                                                                         

[___________]

[___________]

 

 

 



Exhibit F| Page 1

 

